Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 1 of 44     PageID #: 1




 MIA D. OBCIANA          8242
 PETER G. SIACHOS (pro hac vice to be filed)
 GORDON REES SCULLY MANSUKHANI LLP
 500 Ala Moana Boulevard, Suite 7400
 Honolulu, Hawaii 96813
 Telephone: (808) 441-1824
 Facsimile: (808) 464-6535
 Email: mobciana@grsm.com
        psiachos@grsm.com

 Attorneys for Plaintiff
 JTH TAX LLC d/b/a LIBERTY TAX SERVICE

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII



   JTH TAX LLC d/b/a LIBERTY TAX           )   1:20-CV-00087
   SERVICE,                                )
                                           )
                           Plaintiff,      )   COMPLAINT
         vs.                               )
                                           )
   OWEN H. D’SOUZA, NORMA C.               )
   D’SOUZA, and PICASSO TRIGGER            )
   COMPANY LLC,                            )
                                           )
                           Defendants.     )

                  PLAINTIFF’S VERIFIED COMPLAINT
                FOR INJUNCTIVE RELIEF AND DAMAGES

       Plaintiff JTH Tax LLC d/b/a Liberty Tax Service (“Liberty”), through its

 undersigned counsel, alleges for its Verified Complaint against Defendants Owen

 H. D’Souza (“Owen D’Souza”), Norma C. D’Souza (“Norma D’Souza”), and
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 2 of 44            PageID #: 2




 Picasso Trigger Company LLC (“Picasso Trigger”) (collectively, “Defendants”) as

 follows:

                            NATURE OF THE ACTION

       1.     This is a civil action for preliminary and permanent injunctive relief

 and damages for infringement of federally registered trademarks, unfair competition,

 and breach of contract, among other causes of action.

       2.     Defendants, who are former franchisees, hid revenue from which

 royalties are owed to Liberty to solicit customers using Liberty’s trademarks, trade

 secrets, and goodwill, appearing to operate as a Liberty franchise while at the same

 time transmitting income tax returns using non-Liberty software, breaching in-term

 and post-term non-competition and non-solicitation covenants, retaining Liberty’s

 confidential commercial information, using Liberty customer lists, underreporting

 revenue, and failing to pay royalties.

       3.     Defendants, individually and in concert, are violating federal and state

 trademark and unfair competition laws through their deception to the public about

 the origin of the tax preparation services, specifically by luring customers into their

 tax preparation office under the guise that they will receive tax preparation services

 from Liberty, but then filing the returns outside Liberty systems.

       4.     Liberty seeks an immediate injunction (1) enjoining Picasso Trigger

 from breaching post-termination non-competition and non-solicitation covenants,


                                           2
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 3 of 44          PageID #: 3




 (2) enjoining Defendants from using any of Liberty’s confidential commercial

 information, (3) enjoining Defendants from diverting or attempting to divert any

 customer or business from Liberty or to solicit or endeavor to obtain the business of

 any person who shall have been a franchise customer until September 5, 2021, two

 years after termination of a franchise agreement between Liberty and Picasso

 Trigger, and (4) compelling Defendants to secure possession of the former franchise

 office location for Liberty through a lease assignment or otherwise and/or to cease

 using that location to provide income tax preparation services.

                                     PARTIES

       5.     Plaintiff Liberty is a Delaware limited liability company with its

 principal place of business in the Commonwealth of Virginia.

       6.     Liberty was formerly a corporation known as JTH Tax, Inc.,

 incorporated in Delaware, before it was converted to a limited liability company.

       7.     Liberty and its affiliates maintain franchises and company-owned

 income tax preparation offices throughout the United States.

       8.     Liberty’s members, proceeding up the membership chart to individuals

 and an incorporated entity, consist of individuals who are citizens of the States of

 Colorado, Connecticut, Florida, Illinois, New Hampshire, New York, and Texas and

 the Commonwealths of Massachusetts and Pennsylvania, and the Franchise Group,




                                          3
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 4 of 44        PageID #: 4




 Inc., a Delaware corporation with its principal place of business in the

 Commonwealth of Virginia.

       9.     Defendant Owen D’Souza is a citizen of the State of Hawaii who

 resides in Maui County, Hawaii, within the District of Hawaii.

       10.    Defendant Norma D’Souza is a citizen of the State of Hawaii who

 resides in Maui County, Hawaii, within the District of Hawaii.

       11.    Defendant Picasso Trigger is a limited liability company organized and

 existing under the laws of the State of Hawaii.

       12.    Owen D’Souza and Norma D’Souza are the Members of the Picasso

 Trigger limited liability company.

       13.    Upon information and belief, Defendants are operating competing

 income tax preparation businesses at 270 Lahainaluna Road, Lahaina, HI 96761,

 which is the address of a former Liberty Tax Service® tax preparation franchise

 operated by Defendants, at 2911 Kailiili Road, Haiku, HI 96708, which is Picasso

 Trigger’s principal place of business, and 62 N Market Street, Suite 300, Wailuku,

 HI 96793.

                          JURISDICTION AND VENUE

       14.    This Court has personal jurisdiction over Defendants in that Owen

 D’Souza and Norma D’Souza are natural persons who are residents of the State of




                                          4
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 5 of 44              PageID #: 5




 Hawaii and Picasso Trigger is a limited liability company whose members are

 residents of the State of Hawaii.

        15.    This Court has original subject matter jurisdiction pursuant to the

 pursuant to the Lanham Act, 15 U.S.C. § 1051 et seq., and the Defend Trade Secrets

 Act (DTSA), 18 U.S.C. § 1836(b)(1), and supplemental jurisdiction over the state

 claims pursuant to 28 U.S.C. § 1367 because they form part of the same case or

 controversy as the claims under the Lanham Act and the DTSA.

        16.    In the alternative, this Court has subject matter jurisdiction pursuant to

 28 U.S.C. § 1332 because complete diversity of citizenship exists between Liberty

 and Defendants, citizens of different States, and the amount in controversy exceeds

 $75,000, exclusive of interest and costs of suit.

        17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

 a substantial part of the events or omissions giving rise to the claims occurred in this

 District, or a substantial part of property that is the subject of the action is situated

 in this District.

                             FACTUAL ALLEGATIONS

 The Liberty Franchise System

        18.    Liberty is a franchisor of Liberty Tax Service® income tax preparation

 service centers located throughout the United States, including the State of Hawaii.




                                            5
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 6 of 44          PageID #: 6




        19.    Liberty owns federally registered Liberty Tax Service® trademarks,

 service marks, logos, and derivations thereof (the “Marks”), including U.S.

 Registration Nos. 2314991, 2467670, 2479692, 3167134, and 5509978, as well as

 the Liberty Tax Service® system, which sells income tax preparation and filing

 services and products to the public under the Marks.

        20.    Liberty grants licenses to franchisees to use the Marks and participate

 in its confidential and proprietary business system pursuant to written franchise

 agreements, which are reasonably and carefully tailored to protect Liberty’s valuable

 confidential information, reputation, goodwill, and other legitimate business

 interests.

        21.    Liberty discloses certain confidential information, including methods

 of operation of franchises, customer information, and marketing information

 (“Confidential Information”), to franchisees through its Operations Manuals,

 training manuals, training programs, and in providing guidance and assistance to its

 franchisees pursuant to a franchise agreement.

        22.    Liberty requires that its franchisees agree that, upon expiration,

 termination, or nonrenewal of a franchise agreement, they will never use, disclose,

 or permit the use or disclosure of its Confidential Information in any manner

 whatsoever.




                                           6
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 7 of 44           PageID #: 7




       23.    Liberty requires that, upon termination, expiration, or nonrenewal of a

 franchise agreement, the former franchisee will stop using all literature and forms

 received, return all customer information, and return all copies of its Operations

 Manual and any updates thereto.

       24.    As a result of these efforts and expenditures, the Liberty Marks have

 become associated in the minds of consumers with uniform goods and services of

 consistently high quality, provided only by persons following Liberty’s approved

 sales, operating methods, and procedures.

       25.    Liberty has grown from five offices in 1998 to over 3,500 offices today,

 and is now one of the largest tax preparation franchises in the United States.

       26.    Liberty plays an important role in the local economies in which each of

 its franchisees operate (including Hawaii), with a network of over 12,000 tax

 preparers.

       27.    Liberty’s busiest time of year is January to March, when the majority

 of tax returns are prepared.

 The Franchise Agreements and Related Agreements

       28.    On or about April 18, 2014, Owen D’Souza and Norma D’Souza

 entered into a Franchise Agreement with Liberty for the HI021 (LAhainaHI-1)

 Franchise Location (the “HI021 Franchise Agreement”), which provided rights and

 obligations related to the HI021 (LAhainaHI-1) Franchise Location (the “HI02

                                           7
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 8 of 44        PageID #: 8




 Franchise Location”). A copy of the HI021 Franchise Agreement is attached hereto,

 and made a part hereof, as Exhibit A.

       29.    On or about July 7, 2011, Owen D’Souza and Norma D’Souza entered

 into a Franchise Agreement with Liberty for the HI028 (KiheiHI-1) Franchise

 Location (the “Franchise Agreement”), which provided rights and obligations

 related to the HI028 (LAhainaHI-1) Franchise Location (the “HI028 Franchise

 Location”). A copy of the HI028 Franchise Agreement is attached hereto, and made

 a part hereof, as Exhibit B.

       30.    The HI021 Franchise Agreement and the HI028 Franchise Agreement

 are collectively referred to as “the Franchise Agreements.”

       31.    The HI021 Franchise Location and the HI028 Franchise Location are

 collectively referred to as “the Franchise Locations.”

       32.    The Franchise Agreements were amended on or about December 18,

 2014, changing the entity from joint tenancy to limited liability company. A copy

 of the Assignment and Amendment to Franchise Agreements (the “Entity

 Amendment”) is attached hereto, and made a part hereof, as Exhibit C.

       33.    Owen D’Souza and Norma D’Souza each signed the Entity

 Amendment, individually, as “Former Franchisee[s]” and each signed the Entity

 Amendment, individually, and as Member of Picasso Trigger Company as

 “Amended Franchisee[s].”

                                           8
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 9 of 44        PageID #: 9




       34.    On July 11, 2016, Picasso Trigger elected to non-renew the HI028

 Franchise Agreement but agreed to continue to operate under the HI021 Agreement.

 A copy of the Non-Renewal of Liberty Tax Service Franchise Agreement for HI028

 is attached hereto, and made a part hereof, as Exhibit D.

       35.    Pursuant to the Franchise Agreements, Liberty provided Defendants

 with training in franchise operation, marketing, advertising, sales, and business

 systems.

       36.    Defendants also received a copy of Liberty’s confidential operating,

 marketing, and advertising materials, which are not available to the public or to

 anyone who is not part of Liberty’s respective business systems.

       37.    In exchange for Liberty’s grant of franchises allowing Defendants to

 “operate a tax return preparation business using Liberty’s system and Liberty’s

 Marks within the Territory” and specifically at the Franchise Locations, Defendants

 agreed to certain obligations while operating under the Franchise Agreements and

 after termination of the Franchise Agreements.

       38.    Under Sections 4(d) and 4(f) of the HI021 Franchise Agreement,

 Defendants agreed to pay Royalties and an Advertising Fee, which are calculated as

 a percentage of monthly Gross Receipts.

       39.    Pursuant to Section 4(g) of the Franchise HI021Agreement, Defendants

 agreed to pay Liberty the Royalty and Advertising fees by the 5th of each month.

                                           9
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 10 of 44             PageID #: 10




         40.   Pursuant to Section 4(h) of the HI021 Franchise Agreement,

  Defendants agreed to pay interest on amounts due under the Franchise Agreements

  at a rate of 12% compounded daily on any amounts that are fifteen (15) days past

  due.

         41.   Liberty records as accounts receivable (“A/R”) the amounts due from a

  franchisee under the Franchise Agreements, e.g., Royalties and Advertising Fee.

         42.   Pursuant to Section 6(b)(i) of the Franchise Agreements, Defendants

  were allowed to use Liberty’s Marks to hold out their Liberty Tax Service® business

  to the public and agreed to exclusively use Liberty’s Marks as Liberty develops them

  for this purpose only.

         43.   Pursuant to Section 6(g) of the HI021 Franchise Agreement,

  Defendants were required to use the software that Liberty provides and could not

  “use, install or allow to be installed any other federal or state personal income tax

  return preparation or electronic filing software on any computers used in the

  Franchised Business.”

         44.   Pursuant to Section 9 of the Franchise Agreements, Defendants agreed

  that, upon expiration, termination, transfer, or nonrenewal, they would immediately

  stop identifying itself as a Liberty Tax franchisee, pay all amounts owing to Liberty,

  deliver all customer lists, return all files containing customer tax returns, files, and

  records, deliver the Manual and any updates, cancel all fictitious name listing that

                                            10
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 11 of 44            PageID #: 11




  use the Liberty Marks, and adhere to all applicable contract provisions, including the

  post-term covenants not to compete and not to solicit.

        45.     Pursuant to Section 10(a) of the HI021 Franchise Agreement,

  Defendants agreed to an in-term covenant not to compete, which provides that,

  during the term of the Franchise Agreements, it would “not to directly or indirectly,

  for a fee or charge, in the United States or Canada, prepare or electronically file

  income tax returns, or offer Financial Products, except, if applicable, in [their]

  capacity as a … Liberty Tax franchisee pursuant to a valid … Liberty franchise

  agreement.”

        46.     Pursuant to Section 10(b) of the Franchise Agreements, Defendants

  agreed to a post-termination covenant not to compete (“Non-Compete”) for “period

  of two (2) years following the termination, expiration, transfer or other disposition

  of the Franchised Business,” agreeing “not to directly or indirectly, for a fee or

  charge,” prepare or electronically file income tax returns or offer Financial Products

  within the Territory or within twenty-five miles of the boundaries of the Territory.

        47.     Pursuant to Section 10(d) of the Franchise Agreements, Defendants

  agreed that, for a period of two (2) years following termination, expiration, transfer,

  or other disposition of the Franchised Business or their removal as signators, they

  would not within the Territory or twenty-five miles of the boundaries of the

  Territory, directly solicit any person or entity served by any of their prior Liberty


                                            11
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 12 of 44             PageID #: 12




  offices for the purpose of offering such person or entity, for a fee or charge, income

  tax preparation, electronic filing of tax returns, or Financial Products.

        48.    Pursuant to Section 10(e) of the HI021 Franchise Agreement,

  Defendants agreed that, during the term of the Agreements, they “will not lease, sub-

  lease, assign or guaranty a lease in the Territory to or for a person or entity who will

  offer income tax preparation at such an office.”

        49.    Pursuant to Section 10(e) of the HI021 Agreement, Defendants further

  agreed to “use reasonable good faith efforts to help Liberty secure possession of the

  office locations through a lease assignment or otherwise” and to “use reasonable,

  good faith efforts to ensure that, for a twenty-four (24) month period after non-

  renewal or termination of this Agreement, no person or entity will offer income tax

  preparation at the properties where your former Liberty offices were located.”

        50.    Pursuant to Section 10(h) of the Franchise Agreements, Defendants

  agreed that the provisions of Section 10 are “reasonable, valid and not contrary to

  the public interest.”

        51.    To that end, Defendants agreed to “waive all defenses to the strict

  enforcement” of Section 10 and further agreed that “Liberty is entitled to a temporary

  restraining order, preliminary and/or permanent injunction for any breach of duties

  under any of the non-monetary obligations of Sections 9 and 10.




                                            12
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 13 of 44           PageID #: 13




        52.    The in-term and post-term non-competition covenants contained in

  Sections 10(a) and 10(b), the covenant not to solicit in Section 10(d), and the

  covenant not to lease in Section 10(e) of the Franchise Agreements are necessary to

  protect Liberty’s legitimate, protectable interest in its respective franchise

  businesses, including but not limited to:

               a.    Maintaining and protecting Liberty’s goodwill and customer

        loyalty;

               b.    Retaining customer relationships;

               c.    Liberty’s customer list, customer identification, tax returns, and

        other Confidential Information; and

               d.    Preserving Liberty’s ability to facilitate the operation of Liberty

        franchises at the current Franchise Locations.

        53.    Defendants acknowledged, in Section 12 of the HI021 Agreement, that

  information provided by Liberty regarding, among other things, its respective

  Marks, methods, techniques, formats, specifications, procedures, information,

  systems, and customer and marketing information was confidential, and was to be

  used only in connection with the operation of the Franchised Business.

        54.    Pursuant to Section 12(a) of the HI021 Franchise Agreement,

  Defendants agreed to the following term: “During the term of this Agreement and

  following the expiration or termination of this Agreement, [they] covenant not to


                                              13
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 14 of 44            PageID #: 14




  directly or indirectly communicate, divulge, or use any Confidential Information for

  [their] personal benefit or the benefit of any other person or legal entity except as

  specifically provided by the terms of this Agreement or permitted by Liberty in

  writing prior to disclosure.”

        55.    Pursuant to Section 12(c) of the HI021 Franchise Agreement,

  Defendants agreed that they would (a) not use the Confidential Information for any

  purpose other than the operation of the Franchised Business pursuant to this

  Agreement; (b) maintain absolute confidentiality of the Confidential Information

  during and after the term of this Agreement; (c) not make unauthorized copies of

  any portion of Confidential Information; and (d) adopt or implement all reasonable

  procedures, including, but not limited to, restrictions on disclosure to [their]

  employees and the use of nondisclosure and non-competition clauses in employment

  agreements with employees that have access to Confidential Information.

        56.    Pursuant to the HI021 Franchise Agreement, Liberty was entitled to

  first refusal of any transaction involving the Franchises and a third-party under

  Section 15(b), to wit: “If you have received and desire to accept a signed, bona fide

  offer to purchase or otherwise transfer the Franchise or any interest in the Franchise,

  you shall grant Liberty the option (‘Right of First Refusal’) to purchase such

  Franchise or interest as hereinafter provided.”




                                            14
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 15 of 44          PageID #: 15




          57.   Section 17(a) of the HI021 Franchise Agreement and Section 15(a) of

  the HI028 Franchise Agreement provide that “Virginia law governs all claims that

  in any way relate to or arise out of this Agreement or any of the dealings of the

  parties hereto.”

          58.   Section 26 of the HI021 Franchise Agreement and Section 21 of the

  HI028 Franchise Agreement contain a personal guaranty whereby Defendants

  agreed to abide by the terms therein, including making all payments specified in the

  Franchise Agreements.

  The Promissory Note

          59.   Picasso Trigger entered into a Promissory Note - Sole Proprietorship or

  Partnership (the “Note”) on April 18, 2014 in favor of Liberty that is past due and

  owing. A copy of the Note is attached hereto, and made a part hereof, as Exhibit E.

          60.   The Note amount is $32,000.00 together with interest at the rate of 12%

  per annum, payable in three interest only payments beginning on February 28, 2015,

  with the principal amount of $32,000 plus all remaining interest due February 28,

  2018.

          61.   The Note provides that Liberty will deduct monies owed to Liberty to

  apply to upcoming amounts due to Liberty and remit the balance of fees received

  under Liberty’s Automatic Payment Transfer program.




                                           15
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 16 of 44             PageID #: 16




        62.       The Note provides that the Maker shall “pay all attorneys’ fees and

  other costs and expenses that Liberty may incur in connection with the collection or

  enforcement of this Note.”

        63.       The Note sets forth events that constitute default, including “(a) any

  default in the payment of any installment or payment of principal, interest, or other

  amounts due and payable under this Note;…(c) any default by Obligor in the

  performance of, or compliance with, any provision in this Note or other agreement,

  document or instrument to which any Obligor and Liberty are parties....”

        64.       The Note provides that, “If an event of default shall occur or if the

  undersigned shall fail to pay this Note in full at maturity, the entire unpaid balance

  of this Note and all accrued interest shall become immediately due and payable, at

  the option of Liberty, without notice or demand to any Obligor.”

        65.       The Note contains choice of law provision which states that it “shall be

  construed in all respects and enforced according to the laws of the Commonwealth

  of Virginia.”

  The Guaranty Agreement

        66.       Defendants agreed, in the Entity Amendment, to “enter into a separate

  Guaranty Agreement whereby all accounts and notes receivable balances owed by

  Franchisee shall be guaranteed.”




                                              16
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 17 of 44         PageID #: 17




        67.    On or about December 18, 2014, Owen D’Souza and Norma D. Souza,

  as Members of Picasso Trigger Company, entered into an Accounts and Notes

  Receivable Guaranty Agreement with Liberty (the “Guaranty Agreement”),

  whereby Defendants as Amended Franchisees agreed to be the Guarantor of

  obligations or amounts due and owing to Liberty prior to or after the date of the

  Guaranty Agreement. A copy of the Guaranty Agreement is attached hereto, and

  made a part hereof, as Exhibit F.

        68.    The Guaranty Agreement provides that, “through Former Franchisee’s

  acquisition, ownership and operation of the [Liberty] franchise territory, Former

  Franchisee has accrued certain amounts owing to [Liberty] and Guarantor may

  accrue further certain amounts owing to [Liberty] (hereinafter collectively

  ‘Accounts and Notes Receivable Balance’).”

        69.    The Guaranty Agreement further provides that “Guarantor has agreed

  that any obligations or amounts due or owing, whether prior to or after the date of

  this Agreement as related to the operation of any [Liberty] franchise territories

  currently owned or to be acquired in the future shall be guaranteed by Guarantor and

  as such considered due and owing by Guarantor.”

        70.    Defendants agreed that, “whether said debts accrue prior to this

  Agreement or after this Agreement, the Guarantor hereby unconditionally,




                                          17
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 18 of 44         PageID #: 18




  absolutely and irrevocably guarantees the Accounts and notes Receivable Balances,

  past and future.”

        71.    The Guaranty Agreement provides that, “[u]pon default, guarantor

  hereby agrees to assume all obligations and responsibilities for repayment to

  [Liberty] under this Agreement and any and all accounts and notes receivable

  balances owed to [Liberty]. [Liberty] shall not be obliged to seek recourse prior to

  enforcing the rights under this Guaranty. The Guarantor agrees to remain fully

  bound until all monies due to [Liberty] pursuant to the Accounts and Notes

  Receivable Balance have been paid in full and waives all rights of subrogation and

  set-off. Guarantor further waives all defenses based on suretyship.”

  Unfair Competition and Breach of In-Term and Post-Term Non-Competition
  Covenants

        72.    The street address for the HI02 (LAhainaHI-1) Franchise Location is

  270 Lahainaluna Road, Lahaina, HI 96761 (“Office 16450”), and the telephone

  number is (808) 662-3829.

        73.    The street address for the HI028 (KiheiHI-1) Franchise Location is

  1367 S. Kihei Road, Kihei, HI 96753 (“Office 16936”) and the telephone number

  is (808) 874-4829.

        74.    Upon information and belief, Defendants diverted business and

  continue to divert business from Liberty, working from Office 16450 and/or from

  2911 Kailiili Road, Haiku, HI 96708, providing tax preparation services using non-

                                          18
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 19 of 44          PageID #: 19




  Liberty software and an Electronic Filing Identification Number (“EFIN”) from the

  Internal Revenue Service (“IRS”) that is not affiliated with Liberty.

        75.    All commercial tax return businesses are required to have an EFIN

  issued by the IRS for each business location they own and operate.

        76.    An EFIN allows the IRS to monitor, track, and regulate who is

  electronically filing tax returns.

        77.    Upon information and belief, even though Defendants were

  contractually obligated not to operate a competing tax preparation business

  anywhere in the United States or Canada or to use non-Liberty tax preparation

  software, Defendants have been operating an income tax preparation business since

  at least 2017, directly competing with Liberty, at the HI021 Franchise Location and

  elsewhere in Maui County, preparing and submitting tax returns to the IRS via an

  EFIN unaffiliated with Liberty, using alternative software, in violation of the

  Franchise Agreements.

        78.    Liberty identified an additional EFIN being used by Picasso Trigger to

  transmit returns outside of Liberty systems while at the same time Defendants were

  operating and being subject to the obligations of the Franchise Agreements, diverting

  customers from the Liberty Franchise who come in through use of Liberty

  advertising, training and goodwill and sharing customer lists of prior customers.




                                           19
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 20 of 44             PageID #: 20




        79.    Picasso Trigger maintains a website for its full service tax preparation

  business, https://picassotriggercompany.net.

        80.    The Tax Preparation page, picassotriggercompany.net/tax_preparation,

  advertises full service tax preparation and other tax services:

               We offer full service tax preparation for personal and
               business clients. When it comes to tax preparation, we
               focus on accuracy and integrity. We start with a detailed
               interview and ensure that your return is based on facts and
               documentation. When complete, we schedule a wrap up
               appointment with you to review your tax return(s)
               completely.      Our pricing is straightforward and
               reasonable. High prices, gimmicks, hidden fees, extra
               service charges, etc, that’s not us.

        81.    The Contact Us page, https://picassotriggercompany.net/contact_us,

  lists a West Maui Office at 270 Lahainaluna Road, Lahaina, HI 96761, and an

  Upcountry Office at 2911 Kailiili Road, Haiku, HI 96708.

        82.    270 Lahainaluna Road is the physical address for Office 16450 whereas

  2911 Kailiili Road is the mailing address and the registered agent address for Picasso

  Trigger according to the Hawaii Department of Commerce and Consumer Affairs

  website, https://hbe.ehawaii.gov/documents/business.html?fileNumber=91704C5.

        83.    Picasso      Trigger       also     has      a       Facebook       page,

  www.facebook.com/picassotriggercompany.

        84.    On October 28, 2015, Picasso Trigger posted the following contact

  information on its Facebook page:


                                            20
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 21 of 44          PageID #: 21




               808-874-4829 South Maui Office
               808-662-3829 West Maui Office
               808-385-1218 Business Cell

        85.    The telephone number listed for the West Maui Office, (808) 385-3829,

  is the telephone number of Office 16450 (HI021).

        86.    The telephone number listed for the South Maui Office, (808) 874-

  4829, is the telephone number of Office 16936 (HI028).

        87.    Even though the Franchise Agreements were in place when this contact

  information was posted, no mention of Liberty is made on the Picasso Trigger

  Facebook page.

        88.    According to the 2019 IRS External Customer Data Store (ECDS)

  Extracts, formerly known as Third Party Data Store (TPDS) Extracts,

  https://www.irs.gov/privacy-disclosure/external-customer-data-store-ecds-extracts,

  Picasso Trigger is an authorized E-File Provider at both 2911 Kailiili Road, Building

  C, Haiku, HI 96709, and 270 Lahainaluna Road, Unit C, Lahaina, HI 96761.

        89.    Picasso Trigger originally obtained the EFIN (2102276) for 2911

  Kailiili Road in 2011, applying again in 2019, and originally obtained the EFIN

  (2333617) for 270 Lahainaluna Road in 2014.

        90.    In 2017, Defendants submitted 159 tax returns to the IRS using the non-

  Liberty EFIN and preparing the returns outside of Liberty systems.




                                           21
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 22 of 44         PageID #: 22




        91.    In 2018, Defendants submitted 193 tax returns to the IRS using the non-

  Liberty EFIN and preparing the returns outside of Liberty systems.

        92.    In 2018, Defendants submitted 234 tax returns to the IRS using non-

  Liberty EFIN and preparing the returns outside of Liberty systems.

        93.    Defendants’ use of non-Liberty software and operation of the

  competing tax preparation business is in direct violation of Section 10(a) of the

  Franchise Agreement which provides that Defendants were not to compete directly

  or indirectly for a fee or charge in the United States of Canada, prepare or

  electronically file income tax returns, or offer financial products except in their

  capacity as a Liberty Franchisee.

        94.    Defendants’ diversion of business away from the Liberty franchise to

  their competing business at the Former Franchise Location is in direct violation of

  Section 12 of the Franchise Agreement as Liberty’s Marks, methods, techniques,

  specifications,   procedures,   information,   systems,   and   customer/marketing

  information was confidential and only to be used in connection with the operation

  of Liberty franchises.

        95.    Defendants also are in violation of Sections 12(a) and 12(c) of the

  HI021 Franchise Agreement in that Defendants diverted business away from the

  Liberty Franchise, thereby interfering with Liberty’s business relationships and




                                           22
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 23 of 44            PageID #: 23




  advantages of Liberty through use of its Marks, and from using, for their benefit,

  confidential information from Liberty’s proprietary manuals and business system.

        96.       As a result of this diversion of customers and violation of the in-term

  non-compete, Picasso Trigger underreported revenue to Liberty.

        97.       Picasso Trigger also owes Liberty $155,274.08 in fees and royalties,

  including underreported income, for which demand has been made but which has

  not been paid.

        98.       Picasso Trigger owes $54,827.87 on the Note, for which demand has

  been made but which has not been paid.

        99.       Liberty provided Picasso Trigger with Notice to Cure Default/Violation

  of Your In-Term Covenant Not to Compete on July 29, 2019. A copy of the Notice

  to Cure Default is attached hereto, and made a part hereof, as Exhibit G.

        100. Liberty provided Picasso Trigger with Notice to Cure Default/Notice

  of Acceleration and Demand for Payment, on August 26, 2019. A copy of the Notice

  to Cure Default is attached hereto, and made a part hereof, as Exhibit H.

        101. Liberty terminated the Franchise Agreement on September 5, 2019 for

  failure to use the software Liberty provided and underreporting of revenue. A copy

  of the Termination of Franchise Agreement is attached hereto, and made part hereof,

  as Exhibit I.




                                             23
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 24 of 44            PageID #: 24




        102. Even though the Franchise Agreements have been terminated,

  Defendants are not in compliance with their post-termination obligations, including

  but not limited to:

               a.       Paying all monies owing;

               b.       Transferring all telephone numbers used in relation to the

        Franchised Business;

               c.       Delivering all paper and electronic copies of customer lists, tax

        returns, files, and records;

               d.       Returning the Operations Manuals and updates loaned by

        Liberty;

               e.       Assigning any interest in any lease, sublease, or other agreement

        related to the Franchised Business;

               f.       Providing any and all equipment, signs, trade fixtures, and

        furnishings used in the Franchised Business; and

               g.       Adhering to the post-termination covenants not to compete and

        not to solicit.

        103. Defendants continue to occupy the 19360 Office Location and to

  provide competing income tax preparation services from that location.




                                             24
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 25 of 44             PageID #: 25




        104. Defendants continue to use the telephone numbers for the 19360 Office

  Location and the 16936 Office Location to provide competing income tax

  preparation services.

        105. Upon information and belief, Defendants continue to compete with

  Liberty and to solicit Liberty customers, at the former Franchise Location and within

  twenty-five miles thereof, in violation of post-term covenants Defendants agreed to,

  which foreclose solicitation and competition within a twenty-five mile radius of the

  Franchise Location for a period of two years after termination.

        106. Indeed,      the   home   page     of   the   Picasso   Trigger    website,

  picassotriggercompany.net, announced, in bright yellow letters, the following prior

  to the beginning of tax season:

                  ***IRS TAX Season Opens 01/27/2020 ***

        107. Defendants owe Liberty $209,671.98 in fees and royalties and monies

  due under the Note, which is due and owning and has not been paid.

                                CAUSES OF ACTION

                                       COUNT I
                          Breach of the Franchise Agreements
                                  (Equitable Claim)
                                Plaintiff v. Defendants

        108. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        109. The Franchise Agreements are valid and enforceable.
                                           25
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 26 of 44        PageID #: 26




        110. Liberty has performed every obligation and condition required of it

  under the Franchise Agreements.

        111. Pursuant to Section 6(b)(i) of the Franchise Agreements, Defendants

  agreed to only use Liberty’s Marks to gain business for Liberty and not to divert

  business to another company.

        112. Pursuant to Section 6(g) of the Franchise Agreements, Defendants

  agreed that all Franchised Business computers would only use Liberty’s software for

  preparing and electronically filing tax returns.

        113. Defendants, however, transmitted at least 586 tax returns using non-

  Liberty software between 2017 and 2019.

        114. Pursuant to Section 10(a) of the Franchise Agreements, Picasso Trigger

  agreed to the in-term non-competition and post-term non-competition covenants.

        115. Defendants have competed in the past and are currently competing with

  Liberty by preparing and electronically filing income tax returns unaffiliated with

  Liberty at the HI021 Franchise Location and within twenty-five miles thereof, in

  violation of Section 10(a) of the Franchise Agreements.

        116. Defendants agreed not to disclose or use Liberty’s Confidential

  Information except as authorized in Section 12 of the HI021 Franchise Agreement.




                                            26
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 27 of 44          PageID #: 27




        117. Upon information and belief, Defendants, individually and in

  combination, committed the following acts and omissions, in violation of Section 12

  of the Franchise Agreement:

                a.    Disclosing   Liberty’s    Confidential Information, including

        methods of operations, customer information, and marketing information, to

        other persons and entities, including employees of Picasso Trigger not

        working at the Liberty Franchise Locations, without the consent or

        authorization of Liberty; and

                b.    Using Liberty’s Confidential Information for purposes other than

        the operation of the Franchised Business, including for the purpose of

        operating Picasso Trigger to compete with the Franchised Business and

        Liberty.

        118. The aforementioned acts are material breaches of the Franchise

  Agreements.

        119. As a direct and proximate result of these breaches, Liberty has incurred,

  and will continue to incur, substantial losses, fees, and expenses for which

  Defendants are liable.

        120. As a result of Defendants’ past, present, and potential breaches, Liberty

  has suffered and will continue to suffer actual, substantial, and irreparable damage,

  including, but not limited to:


                                           27
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 28 of 44            PageID #: 28




               a.     Loss of customer goodwill and loyalty;

               b.     Loss of business opportunities and relationships to provide tax

        preparation services and related services;

               c.     Loss of customers;

               d.     Loss of profits;

               e.     Loss of franchisee stability;

               f.     Loss of ability to sell other franchises;

               g.     Loss of value in confidential business information;

               h.     Loss of competitive advantage in the HI02 Territory;

               i.     Attorneys’ fees; and

               j.     Cost of this action.

        121. Liberty has been and will be irreparably harmed by Defendants’

  actions, and monetary damages are an insufficient remedy in that they can only

  potentially quantify a limited loss of customers, but cannot take into account the

  continuing irreparable damage to the value of Liberty’s Confidential Information,

  goodwill, customer loyalty, and its ability to sell franchises, all of which are caused

  by Defendants’ ongoing violations.

        122. Unless their wrongful conduct is enjoined, Defendants will continue to

  breach their obligations by continuing to breach the non-competition covenants, to




                                             28
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 29 of 44           PageID #: 29




  divert business to their competing tax preparation service, and continuing to disclose

  and use Liberty’s Confidential Information.

                                    COUNT II
                        Breach of the Franchise Agreements
                                (Monetary Claim)
                              Plaintiff v. Defendants

        123. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        124. The Franchise Agreements are valid and enforceable.

        125. Liberty has performed every obligation and condition required of it

  under the Franchise Agreements.

        126. Picasso Trigger used non-Liberty software to file income tax returns, in

  breach of the Franchise Agreements, resulting in underpayment of royalties and fees

  and other monetary damages in an amount to be determined at trial.

        127. As a direct and proximate result of Picasso Trigger’s breach of the

  Franchise Agreements, Liberty has incurred, and will continue to incur substantial

  losses, fees, and expenses for which Picasso Trigger is liable.

                                    COUNT III
                        Breach of the Franchise Agreement
                     (Accounts Receivable & Promissory Note)
                              Plaintiff v. Defendants

        128. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

                                           29
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 30 of 44           PageID #: 30




          129. Defendants were obligated to make payments to Liberty for royalty and

  advertising fees in the amount of 14% and 5% of gross receipts respectively.

          130. Defendants are indebted to Liberty in the sum of $155,274.08 upon

  accounts stated between them, for royalty and advertising fees, including

  underreported income, pursuant to the Franchise Agreements.

          131. Defendants also are indebted to Liberty on the Promissory Note as set

  forth below.

          132. On April 18, 2014, Defendants executed a Note in favor of Liberty,

  which evidenced a loan in the principal amount of $32,000.00.

          133. The Note provides that interest shall accrue on the unpaid balance at a

  rate of 12% per annum.

          134. The total amount of the Notes due and owing (but, notably, still

  accruing) to Liberty is $54,827.87 as of September 5, 2019.

          135. Defendants promised to pay said amount upon demand.

          136. Liberty demanded payment of the amounts due, which has not been

  made.

                                     COUNT IV
                          Accounts Receivable Note Guaranty
                               Plaintiff v. Defendants

          137. Liberty repeats the allegations set forth in the preceding Sections as if

  set forth at length herein.

                                            30
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 31 of 44          PageID #: 31




          138. On December 18, 2014, Defendants entered into an Accounts and Notes

  Receivable Guaranty Agreement guaranteeing any obligations or amounts due

  owing, whether accrued prior to the date of the Agreement or after the Agreement.

          139. Defendants, as guarantor, owe Liberty $209,671.98 in fees, royalties,

  and separate Accounts Receivable, in addition to any other fees and royalties owed

  pursuant to the Franchise Agreements and other agreements between the parties.

          140. Defendants promised to pay said amount upon demand.

          141. Liberty demanded payment of the amount due but payment has not been

  made.

                                      COUNT V
                      Breach of the Franchise Agreement § 10(a)
                                  (Monetary Claim)
                                Plaintiff v. Defendants

          142. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

          143. The Franchise Agreements are valid and enforceable.

          144. Liberty has performed every obligation and condition required of it

  under the Franchise Agreements.

          145. Pursuant to Sections 10(a) and 10(b) of the HI021 Franchise

  Agreement, Picasso Trigger agreed to the in-term and post-term non-competition

  covenants.


                                           31
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 32 of 44        PageID #: 32




        146. Picasso Trigger, of which Owen D’Souza and Norma D’Souza are

  Members, has been and are currently competing with Liberty, previously using the

  Liberty Marks to solicit customers into the HI021 Franchise Location and then

  preparing and electronically filing income tax returns through their competing tax

  preparation business, using an EFIN unaffiliated with Liberty and also using

  Liberty’s Confidential Information and customer lists to benefit Defendants’

  competing business.

        147. Defendants’ actions constitute material breaches of the Franchise

  Agreements.

        148. As a direct and proximate result Defendants’ breaches of Section 10(a)

  of the Franchise Agreements, Liberty has suffered and will continue to suffer

  damages in an amount to be proven at trial, for which Defendants are liable,

  including, but not limited to, compensatory damages, consequential damages, and

  disgorgement of Defendants’ profits.

        149. Defendants intentionally and maliciously violated the in-term and post-

  term non-competition covenants.

        150. Defendants lured customers into the Franchise Locations by using the

  Liberty Marks and then used non-Liberty software as a means to hide revenue from

  Liberty to evade making contractually-agreed royalty payments.




                                         32
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 33 of 44         PageID #: 33




        151. Because Defendants intentionally and maliciously violated the in-term

  non-competition covenants of the Franchise Agreements, Liberty is entitled to

  punitive damages.

                                    COUNT VI
                          Federal Trademark Infringement
                               Plaintiff v. Defendants

        152. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        153. Upon information and belief, Defendants displayed the Marks on

  signage, advertisements, and promotions, including at the HI021 Franchise

  Location, to solicit customers for their competing income tax preparation services.

        154. Defendants’ conduct is infringing on the trademark rights owned by

  Liberty, and violates Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

        155. Through their unauthorized display of the Marks, Defendants profited

  and Liberty has been damaged.

        156. The acts by Defendants were and are being done knowingly and

  intentionally to cause confusion, or to cause mistake, or to deceive.

        157. As a result, Liberty has incurred and continues to incur monetary

  damage in an amount to be determined at trial.




                                           33
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 34 of 44        PageID #: 34




                                     COUNT VII
                  False Designation and Misrepresentation of Origin
                                Plaintiff v. Defendants

        158. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        159. The unlawful conduct by Defendants set forth herein constitutes false

  designation of origin and misrepresentation, in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. § 1125(a).

        160. By reason of the foregoing, Liberty has suffered damages to the value

  of the Marks and to customer goodwill.

        161. The acts by Defendants were and are being done knowingly and

  intentionally to cause confusion, or to cause mistake, or to deceive.

        162. As a result, Liberty has incurred and continues to incur monetary

  damage in an amount to be determined at trial.

                                     COUNT VIII
                              Federal Trademark Dilution
                                Plaintiff v. Defendants

        163. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        164. The Marks are famous trademarks under Section 43(c) of the Lanham

  Act, 15 U.S.C. § 1125(c).




                                           34
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 35 of 44           PageID #: 35




        165. The actions and conduct by Defendants, as set forth above, constitute

  dilution of the famous Marks under Section 43(c) of the Lanham Act, 15 U.S.C. §

  1125(c).

        166. Pursuant to 15 U.S.C. § 1117, Liberty is entitled to recover damages

  from Defendants caused by unlawful use of the Marks.

                                    COUNT IX
                              Defend Trade Secrets Act
                               Plaintiff v. Defendants

        167. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        168. Liberty incorporates all previous paragraphs as though fully set forth

  herein verbatim.

        169. The Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., provides a

  private civil action for the misappropriation of a trade secret that is related to a

  product or service used in, or intended for use in, interstate or foreign commerce.

        170. Liberty owns numerous trade secrets, including but not limited to, its

  Operations Manual, training manuals, training programs, marketing strategies,

  marketing programs, and customer lists, related to products and services used in

  interstate commerce.

        171. Each of Liberty’s trade secrets derives independent economic value

  from not being generally known to and not being readily ascertainable through


                                           35
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 36 of 44           PageID #: 36




  proper means by, another person who can obtain economic value from the disclosure

  or use of the information.

        172. Liberty’s trade secrets are not readily ascertainable by the public as they

  are disclosed only to franchisees in the operation of a franchised business pursuant

  to a franchise agreement.

        173. During the operation of the Franchised Business, Liberty’s trade secrets

  were disclosed to Defendants for the sole purpose of operating the Franchised

  Business pursuant to the Franchise Agreements.

        174. Liberty has taken extensive measures to preserve and protect these trade

  secrets for the purpose of maintaining its competitive advantage in the marketplace.

        175. The Franchise Agreements explicitly provide for the protection of such

  trade secrets, including requiring the delivery of all originals and copies of such

  information to Liberty upon expiration, termination, or nonrenewal of the Franchise

  Agreements, requiring former franchisees and their representatives to maintain the

  confidentiality of the information, and requiring former franchisees and their

  representatives to never use the information for any purpose other than operating a

  Franchised Business pursuant to the Franchise Agreements.

        176. Liberty required and Defendants agreed that upon expiration,

  termination, or nonrenewal of the Franchise Agreements, they would never use,




                                           36
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 37 of 44          PageID #: 37




  disclose, or permit the use or disclosure of Liberty’s trade secrets in any manner

  whatsoever.

        177. Without authority or consent from Liberty, Defendants used the

  business know-how, customer lists, and customer contact information that they

  obtained while operating the former Franchised Business to obtain business for

  themselves, thereby misappropriating Liberty’s trade secrets.

        178. Upon information and belief, Defendants used and are utilizing Liberty’s

  confidential system and materials after the expiration of the Franchise Agreements

  and Liberty has not and would not consent to or authorize such use.

        179. Defendants intentionally and without Liberty’s permission or

  authorization misappropriated and/or disclosed Liberty’s trade secrets for their own

  economic benefit and with the intention and knowledge that their conduct would

  injure Liberty by, for example, causing Liberty to lose any customers successfully

  solicited by Defendants.

        180. As a direct and proximate result of Defendants’ willful, improper, and

  unlawful disclosure and Defendants’ willful, improper, and unlawful use of

  Liberty’s trade secrets, Liberty has suffered and will continue to suffer irreparable

  injury.




                                           37
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 38 of 44           PageID #: 38




        181. Pursuant to 18 U.S.C. § 1836(b)(3)(A), Defendants’ actual and

  threatened use and misappropriation of Liberty’s trade secrets should be enjoined

  from further disclosure or use of Liberty’s trade secrets.

        182. Defendants’ conduct in misappropriating Liberty’s trade secrets was

  and continues to be willful and malicious, warranting an award of exemplary

  damages in accordance with 18 U.S.C. § 1836(b)(3)(C) and an award of reasonable

  attorneys’ fees in accordance with 18 U.S.C. § 1836(b)(3)(D).

                                      COUNT X
                            Unjust Enrichment/Restitution
                               Plaintiff vs. Defendants

        183. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

        184. Defendants have knowingly and intentionally misappropriated

  Confidential Information in furtherance of their operation of Picasso Trigger

  separate from their Liberty-Franchised-Business.

        185. Defendants have used and continue to use the former HI-021 Franchise

  Location in order to confuse, mislead and/or deceive others that Picasso Trigger’s

  tax preparation business services are being done by a Liberty franchise.

        186. In equity and fairness, Defendants are liable to Liberty for any amounts

  collected from the improper and illegal use of Liberty’s Confidential Information.




                                            38
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 39 of 44            PageID #: 39




           187. Defendants are a party to the Franchise Agreements and Defendants are

  aware of the Franchise Agreement’s existence and its contents such that Defendants

  know that Liberty expects to be compensated and that Defendants should

  compensate Liberty for use of Liberty’s Marks, Confidential Information, and

  goodwill as set forth in Liberty’s Franchise Agreements.

           188. Defendants knowingly retain these benefits, to which they are not

  rightfully entitled, at the expense and to the damage of Liberty.

           189. As a direct and proximate result of Defendants’ actions, Liberty has

  suffered and continues to suffer irreparable injury and is entitled to monetary

  damages in an amount to be determined at trial.

                                      COUNT XI
                           Request for Preliminary Injunction
                                Plaintiff vs. Defendants

           190. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

           191. Liberty’s application for injunctive relief is authorized by Fed. R. Civ.

  P. 65.

           192. Pursuant to Section 10(h) of the Franchise Agreements, Picasso Trigger

  acknowledged and agreed that Liberty is entitled to a temporary restraining order,

  temporary and/or permanent injunction for breach of any of the in-term obligations

  of the Franchise Agreements.


                                             39
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 40 of 44           PageID #: 40




        193. By providing competing tax preparation services to solicit business for

  Picasso Trigger, and disclosing and using Liberty’s Confidential Information,

  Defendants are engaging and will continue to engage in tax preparation services that

  are in clear violation of the express terms of the Franchise Agreements.

        194. As a result of Defendants’ unauthorized and unlawful acts, Liberty has

  been irreparably harmed and will continue to suffer irreparable harm.

        195. For the foregoing reasons, Liberty respectfully request that the Court

  grant the following injunctive relief:

               a.      Enjoin Defendants from breaching their non-competition

        covenants;

               b.      Enjoin Defendants from using any of Liberty’s Marks or any

        confusingly similar name, device, mark, service mark, trademark, trade name,

        slogan, or symbol to obtain revenue for Picasso Trigger or any other

        individual or company that is not the Franchised Business;

               c.      Enjoin Defendants from using any of Liberty’s Confidential

        Information;

               d.      Enjoin Defendants from diverting or attempting to divert any

        customer or business from Liberty or to solicit or endeavor to obtain the

        business of any person who shall have been a customer of the Franchise

        Location for a period of two years; and

                                           40
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 41 of 44                  PageID #: 41




                  e.     Enjoin Defendants from using non-Liberty software to prepare

            and electronically file tax returns.

            196. Liberty has a high likelihood of success on the merits on their claims,

  and it is probable that they will recover from Defendants, as Defendants are openly

  and actively, materially breaching the express terms of the valid and enforceable

  Franchise Agreements, and are in possession of and using Liberty’s Confidential

  Information.

            197. Irreparable harm will result if a preliminary injunction is not issued

  because Defendants will continue to materially breach the express terms of the valid

  enforceable Franchise Agreements, which will cause irreparable and irreversible

  harm to the goodwill and reputation that Liberty has spent significant time and

  money establishing.

            198. Liberty has no adequate remedy at law because Defendants refuse to

  cease their material breaches of express terms in the Franchise Agreements.

            199. Defendants waived any requirement that Liberty post bond in Section

  10(h) of the Franchise Agreements.

            200. The injury to Liberty outweighs any injury that would be sustained by

  Defendants collectively, and each of them, as a result of the requested injunctive

  relief.

            201. Injunctive relief will not adversely affect the public interest.

                                                   41
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 42 of 44           PageID #: 42




         202. Defendants have been or are being served with notice of this application

  for injunctive relief.

                                     COUNT XII
                           Request for Permanent Injunction
                                Plaintiff v. Defendants

         203. Liberty repeats and re-alleges the foregoing paragraphs as if fully set

  forth herein.

         204. After a trial on the merits or a final judgment, Liberty asks the Court to

  convert any preliminary injunction as specified above into a permanent injunction.

         205. Liberty has joined all indispensable parties pursuant to Fed. R. Civ. 19.

                                 PRAYER FOR RELIEF

         WHEREFORE, Liberty requests of the Court the following relief:

         a.       That the Court issue a preliminary injunction and a permanent

  injunction:

                  i.    Enjoining Picasso Trigger and its Members from breaching their

         non-competition covenants;

                  ii.   Enjoining Defendants from using any of Liberty’s Marks or any

         confusingly similar name, device, mark, service mark, trademark, trade name,

         slogan, or symbol to obtain revenue for Picasso Trigger or any other

         individual or company that is not the Franchised Business;




                                            42
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 43 of 44          PageID #: 43




               iii.    Enjoining Defendants from using any of Liberty’s Confidential

        Information;

               iv.     Enjoining Defendants from diverting or attempting to divert any

        customer or business from Liberty or to solicit or endeavor to obtain the

        business of any person who is a customer of the Franchise Location until two

        years after termination of the Franchise Agreement; and

               v.      Enjoining Defendants from using non-Liberty software to

        prepare and electronically file tax returns.

        b.     For an accounting of Defendant’s revenues and profits for all tax return

  preparation and electronic filing performed since 2014.

        c.     For a monetary award against Defendants in an amount to be proven at

  trial, including, but not limited to, compensatory damages, expectancy damages,

  punitive damages, and disgorgement of profits;

        d.     For a monetary award against Defendants for Liberty’s attorney’s fees

  and costs, in an amount to be proven at trial;

        e.     For pre- and post-judgment interest; and

        f.     For such other relief as the Court shall deem just and proper.




                                           43
Case 1:20-cv-00087-JAO-KJM Document 1 Filed 02/24/20 Page 44 of 44   PageID #: 44




  Dated:     Honolulu, Hawaii, February 24, 2020.


                                     GORDON REES SCULLY MANSUKHANI, LLP


                                     By: /s/ Mia D. Obciana
                                     MIA D. OBCIANA
                                     PETER G. SIACHOS
                                     (To be Admitted Pro Hac Vice)

                                     Attorneys for Plaintiff JTH Tax LLC
                                     d/b/a LIBERTY TAX SERVICE




                                       44
